Citation Nr: 1516972	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-22 407	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), and entitlement to a disability rating in excess of 70 percent on and after March 7, 2011.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and an October 2011 rating decision from the VA RO in Portland, Oregon.  Jurisdiction rests with the VA RO in Portland, Oregon, from which the appeal was certified.


FINDINGS OF FACT

1. Throughout the pendency of the appeal, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas.

2.  Throughout the pendency of the appeal, the probative, competent evidence demonstrates that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Throughout the pendency of the appeal, the criteria for a disability rating of 70 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  Throughout the period on appeal, the criteria for a TDIU have been met.  
38 U.S.C.A. §§ 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  April 2008 and March 2011 letters satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record contains the Veteran's service treatment records, VA treatment records and examination reports, private examination reports, Social Security Administration (SSA) records, and lay evidence.  The Veteran underwent VA examination in connection with his PTSD claim in June 2008, March 2011, and August 2012.  Upon review, the Board finds the VA examinations sufficient and adequate for rating the disability on appeal.  The VA examiners reviewed the medical evidence and the Veteran's lay statements and performed examinations.  Additionally, the examinations provided sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

There is no indication in the record that any additional evidence relevant to the issues is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

PTSD

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2014).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides:

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Veteran's service-connected PTSD is rated as 50 percent disabling prior to March 7, 2011.  Therefore, to warrant a higher disability rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or meet the criteria for a 100 percent rating.  His service-connected PTSD is rated as 70 percent disabling on and after March 7, 2011.  Therefore, to warrant a higher disability rating on and after March 7, 2011, the evidence would have to show total occupational and social impairment.

Upon VA examination in June 2008, the Veteran reported having trouble sleeping and experiencing recurrent nightmares about his Vietnam service.  He asserted that he would awake with an increased heart rate feeling anxious and scared.  He noted that he was hypervigilant and easily startled, and conducted security checks of his home at night while holding a loaded gun.  Discussing the nightmares with the VA examiner made the Veteran tearful.  The Veteran reported experiencing intrusive distressing thoughts on a daily basis that were initiated by various environmental triggers.  He stated that he preferred to avoid all conversations, thoughts and feelings about his military service.  He noted that he avoided intimate relationships and that while he loved and trusted his wife, he also felt emotionally detached and estranged from her.  He reported that he had difficulty with concentration and focus which had caused him trouble with work.  The Veteran stated that he often experienced fits of anger so severe that they caused chest pains.  Crowds and public events were very difficult for the Veteran.  He also reported significant depression, particularly since retiring.  The VA examiner noted that the Veteran was quite tearful and had a depressed mood with passive suicidal ideation, and assigned a GAF score of 55.

The Veteran again underwent VA examination in March 2011.  The Veteran experienced much the same symptoms as he reported in June 2008, but noted that he felt they were worsening.  The VA examiner noted that the Veteran had tense psychomotor activity, with hesitant, soft, or whispered speech.  He had a flat affect, an indifferent, irritable, and guarded attitude, and would not make eye contact with the examiner.  His mood was anxious and dysphoric, and he was easily distracted with a short attention span and poor concentration.  He had a restricted range of affect.  The VA examiner noted obsessive and ritualistic behavior.  The Veteran reported that his hygiene was poor and he had to be reminded by his wife to shower.  He had a moderately impaired recent and immediate memory, and asserted that he couldn't remember things like appointments, names, or anniversaries.  He stated that he made efforts to avoid anything that was associated with or would remind him of his trauma.  The VA examiner assigned a GAF score of 55 and opined that the Veteran had reduced reliability and productivity due to his PTSD symptoms.

The Veteran again underwent VA examination in August 2012.  He reported little change since the last examination but a worsening of symptoms.  He had a markedly diminished interest in activities and a feeling of detachment or estrangement from others.  He stated that he preferred to stay at home unless forced to go out by his wife.  The VA examiner noted a restricted range of affect and occasional bad judgment with insufficient impulse control to manage anger.  The VA examiner also reported a clinically significant distress or impairment in social, occupational, and other areas of functioning.  The VA examiner assigned a GAF score of 48, which reflected the Veteran's current serious symptoms, distress, and impairment in social and occupational functioning.

The Veteran also submitted a private examination report from Dr. J. Cole dated October 2013.  Dr. Cole opined that the Veteran had occupational and social impairment with deficiencies in most areas.  Dr. Cole noted that the Veteran had significant difficulty with mental status tasks and had a severe level of interference in functioning.  Dr. Cole reported that the Veteran had arranged his life in such a way as to avoid PTSD triggers by avoiding going out in public or taking part in other activities.  Dr. Cole noted anger issues and thoughts about death, with a depressed mood and intermittent severe memory loss.  

The Veteran also submitted several lay statements.  The Veteran reported a severe worsening of symptoms since his retirement, as he had previously distracted himself with work.  He stated that he had periods of depression that lasted for days as well as fits of anger, anxiety, and irritability for no good reason.  He asserted that he had a limited concentration level and found himself withdrawing from people more and more.  He described experiencing panic attacks several times per week.  He reported having difficulty with long- and short-term memory and trouble maintaining relationships.  In a June 2010 statement, the Veteran's wife stated that the Veteran was a difficult person to live with.  She noted that he suffered from mood swings and depression, as well as unprovoked irritability and explosions of anger.  She reported that he was often in a daze and difficult to reach.  The Veteran's wife further noted that the Veteran did not take care of his personal appearance and had to be reminded to bathe.

Here, the Board finds the evidence demonstrates that throughout the period on appeal, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9411.  Initially, the Board notes the Veteran experienced symptoms that are not listed in the rating criteria, and as a result, the Board has considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with deficiencies in most areas.  See Mauerhan, 16 Vet. App. 436.  The evidence demonstrates that the Veteran's PTSD was manifested during this period by a depressed mood, anxiety, irritability, poor concentration and memory, panic attacks, trouble sleeping, nightmares, hypervigilance, avoidance, exaggerated startle response, withdrawal, poor hygiene, and difficulty with social and work relationships.  He often reported thoughts about wishing he were dead.  He noted bouts of depression that prevented him from completing projects or activities, as well as severe memory and concentration issues.  The VA examiner in March 2011 found the Veteran had obsessional and ritualistic behaviors.  A lack of care for personal appearance and hygiene was noted throughout the period on appeal.  Finally, clinicians assigned GAF scores ranging in large part from 48 to 55 during the period on appeal, indicating a range of serious to moderate difficulty in social or occupational functioning.  As a result, the Board concludes that the evidence as a whole more nearly approximates the criteria for a disability rating of 70 percent throughout the pendency of the appeal.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411; see Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, however, the evidence does not show total occupational and social impairment at any time during the pendency of the appeal, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  Though the Veteran does have some deficiencies in social relationships, he reports that he has friends he enjoys spending time with and has been married for several years.  This weighs against a finding of total social impairment.  Additionally, although the Veteran reported thoughts of death, he had no plan or intent to commit suicide.  No hallucinations or delusions were reported, and upon examination the Veteran was fully oriented to time and place.  Although the Veteran had memory loss, he was able to remember facts like his own name or the names of close relatives.  For these reasons, the Board finds the criteria for a disability rating in excess of 70 percent for PTSD have not been met at any time during the pendency of the appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds the criteria for a disability rating of 70 percent, but no more, for PTSD have been met prior to March 7, 2011.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, the criteria for a disability rating in excess of 70 percent have not been met at any time during the pendency of the appeal.

Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  During the period on appeal, the Veteran's PTSD was manifested by symptoms of depressed mood, anxiety, irritability, poor concentration and memory, panic attacks, trouble sleeping, nightmares, hypervigilance, avoidance, exaggerated startle response, withdrawal, poor hygiene, and difficulty with social and work relationships.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned for this period.  Evaluations in excess of that assigned are provided for certain manifestations of a psychiatric disability, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds that the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology during this period, and therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

TDIU

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the veteran to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  
38 C.F.R. § 4.16(a).  As the Veteran has a combined disability rating of 80 percent, with one service-connected disability rated at 70 percent, the schedular criteria are met throughout the pendency of the appeal.

The Veteran had a career as a law enforcement officer with a county sheriff's office, and retired from that position in 2002.  Subsequently, he worked part-time for a security alarm company until July 2010, at which point he resigned.  Throughout the period on appeal, the Veteran has reported that he was forced to give up his part-time employment due to his PTSD symptoms, such as anger and irritability.  He also stated that he believed the only reason he was able to continue working for as long as he did was because the position was relatively solitary, allowing him to work primarily from home, and the owner of the company was a close friend who was lenient with him.  Additionally, although the Veteran is also service connected for ischemic coronary artery disease, he maintains that it is primarily his PTSD which prevents him from working.

The March 2011 VA examiner opined that the Veteran's PTSD alone would not prevent him from working, based on the fact that the Veteran worked for many years in his trade while suffering from active PTSD.  The August 2012 VA examiner noted a serious impairment in occupational functioning, but ultimately opined that the Veteran's PTSD symptoms did not reach the level of unemployability.  In a statement of ability to do work-related activities completed for the SSA in December 2010, Dr. W. Peterson noted that the Veteran had moderate restrictions with understanding, remembering, and carrying out simple instructions, and marked restrictions understanding, remembering, and carrying out complex instructions.  Dr. Peterson also opined that the Veteran would have marked difficulty making judgments on complex work-related decisions, interacting appropriately with the public, supervisors, and coworkers, and responding appropriately to usual work situations and changes in routine work settings.  In his October 2013 report, Dr. Cole also evaluated the Veteran's ability to work.  Dr. Cole opined that the Veteran was unemployable and, were he employed, could be expected to miss three or more days of work per month, leave work early three or more days per month, and be unable to stay focused for at least seven hours of an eight hour work week three or more days per month.  Dr. Cole further opined that more than once per month the Veteran would respond in an angry, but non-violent, manner, to the normal pressures and constructive criticisms of a job.  The Veteran also provided an opinion from a Vocational Consultant, Dr. S. Barnes, dated July 2014.  Dr. Barnes found that the Veteran's service-connected disabilities resulted in extreme limitations in the mental and physical activity involved in sustaining work.  Dr. Barnes opined that the Veteran was totally and permanently precluded from performing work at a substantially gainful level due to the severity of his service-connected conditions, and found that this was true as far back as the date the Veteran filed his claim.  In reaching this conclusion, Dr. Barnes cited a review of the Veteran's history, including his claims file, and referred to several studies regarding rates of absence and the ability to sustain employment.

The Board finds significant the Veteran's consistent statements that his PTSD symptoms prevent him from maintaining substantially gainful employment.  Additionally, the Board assigns significant probative weight to the opinions of 
Dr. Cole and Dr. Barnes, as well as the assessment of Dr. Peterson, as they addressed the specific ways in which the Veteran's service-connected disabilities prevent him from maintaining substantially gainful employment.  The Board also notes that while the VA examiners opined that the Veteran was not totally precluded from working, they did note occupational impairment.

As such, resolving the benefit of the doubt in the Veteran's favor, the Board finds that the probative, competent evidence demonstrates that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation throughout the period on appeal and a TDIU is warranted throughout the period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.   


ORDER

Entitlement to a disability rating of 70 percent, but not higher, for PTSD throughout the period on appeal is granted.

Entitlement to a TDIU is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


